,i
I




                   OFFICE   OR THE   ATTORNEY     GENERAL      OF'TEXAS
                                        AUSTIN
         GROVER SELLERS
         ATTORNEY GENERAL
                                                            This Oploion
                                                            bxhiif~4s   =pinlon
                                                            ,#O-524e
            Dr. C. 3. Fraps
            3tete Chmlst




                      fn the abearms of




            turn oath or, f                                 in the opinion:
                                                   nsr tirms~~ 'or part3~na,
                                                   r 8ala any aigrioul-
                                                   8 for wo within this
                                                   to eeoh prnokaga a
                                                  howing the branP or
                                                  runglalde; the net
                                                 * or the~eoncants ,oi


                                        percentagd guamatoed to bo
                                     =awsnla, and tbe maximum par-
                                    soluble twsealo lf suoh era pres-
                                   BIIand pemmntaa;e tm~~unt~sof saoh
                                   8~er’, ln pleae ol the nm6~1 6x18
                parosntago amounts cd enoh inert’~ ingredient,   the
                summa and pex-mntapEa amounts of eeeb and evsrp
                ingredient    having inaoctiol4al or fungioidal prop-
                srtles,    und tbe total peroentags ol Fnt-rt Itim:rsb-
                lcnte.     All brondSng or labalfny must be durable
         Dr.   a. s. Frepe,       gage 2

                 and leglbfe, end ao pleaed and arranfiwl aa to        ba
                 eeally read.
                                                  I.            ,...
                     “.   .   .   .

                      nYeo. 6 (a) All flc~a, oor~ratlons,         or par-
                 sane now or hsrcrafter 6ngeg4d in Aetllng agrlcul-
                 turd in4hotlc5~4 or fuagloldes, b4Pora sslllng
                 or offering ror 6414 any ogrloultur41 lns44tl-
                 ai@ or fungiold for u44 aa a0 agricultural Sn-
                 seotfoi86 or fuqgiai&e wfthln this State;',4~heLl
                 annually file w5th the CoarPIaaion4r of Lgrioul-
                 ture en .appllaatloA for ~re&Hmation giyine the
                 i+formatloA required by 8botioA       5 d thir &.a%;
                 PrOYidiAg, dLOW6V4r,     t&t til fir%iS,  fJOrPOMtiOW,     ’
                 or psreons, now, et sib4 elm4 of fhe pssag4 of
                 this iuat, 8411lng or offo~lne for ~16 any eplaul-
                 tural fAs44t14144 or raigidd3 ror, use as ~~1
                 agrioultursal Sas4otlai.6e   br fuagioldr wl$ttin thle
                 state, shall heri thlrCJr'(3Q) dape from tha of-
                 fe~tl.ve~Uata af bhls Aot within whtoh to r1t.e
                 f~xst applisatfon* tea- Pegilltmrrbtolz   &;I r4quired
                 by this JIOQ.




     /
/’
                     "(0) AAy ill-m, corporrtlon, or permoa, who
                 ha8 re$lo%ar48 e             lassotl4?e4s or frtagl-
                 0144s ,for eele w thin the st-ehe OS Texes* she31
 Purniah upon request of $hs Comtalsslonar Of i&g-
 ricultun, aitbin rive (5) daya of receipt of euoh
 requoat, e statemnt showing the oflfoLe1. ZIWI(Dof
 the agrloultural inesoticida or fungiaid@ and~the
 ne:ms and addres~ea of e r(lamnlpbl~ number, not
 sxoeedlhg ten persons, within Chr state of ‘Paces,
 to   whom   it   has   beeti   sold.

          "(Q). Whmever it ahell appear to the Com-
  taissloxkr of kgrloillture that my firm, aorporatlon,
  or pexaon is mlllng or 0EferinG 'for,eale any mis-
  bpmded or cdtiteretsd a&rioulturul insaoti-.
  aide or Puntjiolds tor use In this state aa an e&-
  rfioulturel lnesotialde or ~ungioide whioh hai been
  registered under the provieiors ,of t&Is Aof, it
  shall be the duty of the Attorzwy Gkneral., ox any
  Dietriot or Coiaatp Attorney of thl8 State, upon
  request of the Coumi~e~oner of A@oultare,         in ad-
  ~dlCion to any othsr remedies), $o'lnstltuts a oivll
  #tit In the .Dl8trlot Court ot ths~'proper oomty
  In ‘Chanew and on b#mli of ti&e Iltato of Texas,
  w phintiir, and in tb6 LL~~O or th6 fim         OOZI
 .p0ratlon, or pereon tiiv&em the rsgistmtfon oex-
  tifhete     we8 issued fm swh ugrfoultnel      Inslsbti-
  criQu ox lungioids aa defmkdand,‘~l% forfelt and
 $?a\aoel,
;,,        .uuoh mw&~t$on,      .A& .eerViao uhel$ ~ba ~&ad :~
                                                             :,_.:,.
                                                                ~~~.~:~.~~~.
                                                                    :..
                                                                     .,:.,.
                                                                        :;
  an in athbr" 61rll osesdr. Any &hd"talx suits brou@lt
  by bhe &ate under this seatilatimust be brought in
  ~revis County, or in the aoanky or the do@iCJle or
  reaiden~oe or the sianuf~6ttlrer  d the agricultwel
  ioreotiofa6 or f:ran(gfeldqt, 6f fn the ootmtiy where
  the a&ouLturel      inaeotloide ox tangieide was sold
  or ofiered for mlu, or in the sountp whdr6 the ag-
  Z$otlitt&reltnseoCfoblu OF fun&id6      was to be     i
  wrQ or is wed aa un egrioult;Ural inseotloids OF
  fungicfde.

       "xr, upon the tricrl of suoh ease    it shell
 bs dstercin~d thsitsaid rgrioultural tn.naeotio%da
 or fmgle1de'~is tiabrendmd or adulterated    within
 the ,meoning of thds Aot, than ths ra&stratlon     of
 8u0h agrioultwal lnse6tloide or run@loidS shell
 be fortaitsd and aaneell.ed and the $1~16 of such
 m&sbrandsd or adultera~ted agricult~l     inseotl-
 oldo end iU&oi,de rb91bc onfoined in uooordehoe
 with the judmnt    of the Court.
Dr. 0. S.      i%iwe, P49              4




          “. . . .
        "SBO. 10. for the sole purpose of darting
    the exponeee connaotnd with the inepeotion Of eg-
    riculturel insactloidee or fuqioides     sold, or
    tapotsedor offered for sale, in title stats, and
    with the ra&iu& Of StinatiOW      and eRalyS4B
    thbrwf, 4.1 firw, oorporrtlons or pbrsons      4n-
    @god in the,men$.f~atuu-aor sole of agrleulturtll
    ineeGtiaid%e or I'mgioidee shall, in pleee OS a
    tgnnqge tax, pay aar,uelly to the Conwrlesl~ner of
    Ilgrioulturc.en iuepaatloa tar Of Twenty-five
    ($Zg.OO) Dollar8 for regiatmtion of the egri-
    oulturel inasotioide and funglolde,   provided thrt
    th4   tbtai     0t tht, rsgmration                        fe68    r0r any 0tm rirfn
.   shell.not exkeed tine Ruqdred ($109.09) Dollam.
    But   In   0.4444    u&r4          the     reglstratlon            ieeo    have
    been paid, either  by the menuZ'Weurer or b
    jobber, BP required by this seation, thfm &%Rt
    evarit nothio&In  this sooti~on nhall bs qmatrqsd
    as applying ~to rot&l dealers relllsg re;rio&I$~~~l
    lnseatiaidea         md       Pun&oldeo.              All        such rau&irrtra-
    tion $046 eo.l&eotqd .ehell be dopeiz$t.qdr@ih .~th~. i
    SEateO&~i~uP~‘bnQ   ‘kdm3.S”bspi3id intO’ the ‘O&getil
    Bwenuo      Pwd      of the Site                ot Tarooi                 '~
               “.   .   .   l



           *8&(3,.15.~ 3eotion6  of' this A6t:ihall.aOt
    be oonstrwd aa itpplyiw to retail dealens &ell-
    lng agrioulturul' iweotfai4lor or ruagi6~.dos~ who31
    the munuraoturerc or jobber or mbah inmutti~hlea
    or fungioidra hamio,gistered 8u~h prodwtr as re-
    quirecl    by thti          Aot.
               ". 4 ~. .a          .
               The ebove               uotad     provi4iona        are p&i=ts 00 AHi
153b-1, V. ii.0. 8. 1aen~te all                               5, tit8 &i&b Legislature,,
Hegular SeBaiOn, Chapter 961.
                        You quartion              the o6rrootne6o of the ~~lLOw1~
interpretetk            bP Seation 10 of the              AoOr                             '.'2:
                                                                                           ". ,.'
Bonorabl$ 0. S. i?rapa, ,wige 5



          *La the Oatat of a mbntiuoturer e ragistra-
     tiOA Se6 of $25.00 must be paid ior eaoh egrloti-
     turd lnmcot.loide or f;mgiolda uenufkctursd it,
     Texas. Th6 jotter le llksslca required to pay
     SUOh i8I3 fOX baoh suoh ln6fMtitZide Or fW&cidc
     whlcrt the jobber sells in Texac.”
             In this oonnectlon you may:

          *The Law state8 that in otsm~mwhere the reg-
     ~.stratlon fetrs havs beca palil altfmr by the asnu-
     facturer or the Jobber, then in that event, nothlpg-
     in this motion shall be construed as applying to
     retail dealers, This wording olearly means tbat
     either oat may rb&lfAer, but that both em not re-
     qma    to rt3glater.n

             We   have     qsreful4    resonsldsred   these statCn@r   in
the opinion,in the light of  your orltielsms. It 1s to be.
noted that. the pr0viclJ.o~~OS
                             Ssetions 6 cad 10, quoted above,
apply,.by their plain terw,  to “all.* firm, corporations or
pcr8oap engaged in lrellfngrap agmultural    ineactloide ox
              UBO IA this stata,with the one erocptlon
                                          ?r ~,ret+i&:
                                        .?~        awtirs in~+p
                                fiot by either the IWlAPiWbtUWr
or the jobber.  “Ths faat Oh&t,fan sot mnncr     one or &ore
exoeptibas diaoloees an intention oa the part of the Laglsla-
tura that there should be M otihrr exoeption and that    Che'Aot
should .app4 IA .all.ofme oat exoepted.*    39 Texas Jarisprud-
enae ~192. ledsrsl Crude Oil, Cc,. v. Yount-Lse Oil Co. (Sup. Ct.           .,~
Of %AS):$?        &I. we    (zd) 58.

           Ii .Susther pm@f @,f thb lw.mtlon of thr .X.6&&a-
tam in &a      psktloular aottrr  be needed, it is to be round
in the legielatlv6 hietory of the act. 00 Maroh 4, 1943, the
Eouss of Repr6isedtativoIlaa     et%Seaate Bill Ko. 5, subtW-
tuting  in llau~o~f the prcvl    now oentaine4 in Seotfon 10 the
rolming    i~~~g0t

             *. . ..,abutaay agricultural inrdotiofde or
     fungiold~ al?eady ~rsgietemd by the iaaztutsot~er
     or Jobber need not bo rsgltitered by any other
       oruon aell.ing said agrlcult,urel ~aseotioldca or
       ung
     %-r       cl&e Wring   the perlod of  such rsgibtratlan.
      . . ..- (iJn&srllning ours)      ifouse 3ourna1, 46th Leg-
     lslature,      ww    753, 736.
             1 Or. 0. S. Frapa, page 6




                  But tho Saaata rtmtwa  to aonoar in .taa Nou64 amendments
                  (Senate Journal, Yamh 9, 1943), aad‘the bill waS' finally'
                  passed by both houass In lta p-sent form. Thus the Lagls-
                  latura rajaotad the proposal that the exception in the pro-
                  viso be applied to otkar than ratnll dea~lara.   ~'~

                             II.           You alsa objeot $%&ha        following portion of
                  the oyinlont

                                 "With rala~enoa to the first    pert of your
                           third quaatlim, it la the oplni-on ot this departtraant
                           that out-of-rtata maniltraturars are not mquirad     :
                           to btiand thair. aonta+are, under the pravieions~ ~
                           or tha Taras Aot, whaxi the BdLe la made for ae-
                           livery into T$ras, rlther through mm11      staram
                           ok the manufao~tuxer direot. We amum      or amram
                           that the transaation la, ona In Interstate OOQ-
                           meroe. Tha po+a~ to iegul+te oommrae amon& t&e
                           84YSxal state48'~in :.~esaxYadaxelwlYely to co,Agrefls.
                           Conrtlttrtlon    Or tae Itnitsd   Stabaa,      aeatif3n 8,
                           Clausa 3.* (2lLiisrsnrts,to II* %. aon8tltutiQa,             .~
                           *0tia    ~0 aeda-iF;,      SW. ‘8, 01. 3-I
        ..
,;,:.’
     ,I:.~
        :+:.,,
            ..;                    ~104~~
                                      tb&Aik::##~.4t&T$i~A       t0                              I
                  ion iali~ ken,  ani% ti&lg bupperkt& ~bl
                  prankaCourt dealsions ,olted by poui This rrtatute a+r not pur-
                  port to plaoa any reatriati.~~ whatever upsn the m+lng      6~
                  0is4riug ror aals ~r.i~nnaobi~~des or run$i~fais.b4yodd~tha
                  boundaries of !&ma&, arkn r&en &&end&i tol,aqw in:,Te!~rae,UPI%,
                  ll~lt,     d$&, worrld~bb ‘to’tht      6xtiant.a But a8 d law-
                                                                       millitfi
                  rul er~roise OZ the' Stati* pallao powax to, pmmnt   rraud &ad
                  lqo6ltion upon ~Teurcl urqhemxa, not almab~ at lnteretate aom-
                  Ea6rQ4atba rZthoat alayx 1lrorialrutioA          agalinst out-OP-state manu-
                  faotwars and deulers,    it plaoea a valid rsstrfctianupon all
                  suoh aales and &tam crtsrle made wfthin the Stats ol Texas.
                  regardleas  of any lneidUita1         lntsrtaruioe     with interstate aom-
                  MIMO.    Patapacb Guano Co, Y. Board OS mloultura     of .Eorth
                  Carolina, 18 8. Ct. 662, 171 0. 8. 3b5, 43 L HIM. 1911.COXA
                  ProduatB ~of. CO. v. w&y, 39 8. Ct.   325 249 V. B. 427, 63
                  L. ~&I. 6891 3avage ‘8. Ymmn, 225 Vi 8. 541,~ 56 I.. ?&I..1182,
                  32 5. ct. 7151 a~~iidard stock pa06 CO. ,v.wright   225 tf. 8, 540,
                  56 I.. kd. ll97, 32 s. Ct. 76%.
 Dr. 0. 8. Fraps,   pagfe ~7



;h
            m;thiak   the .rolloriAg atatofmnte or the         nnltrd

 States Supred Oourt, found in the opinion in ths limit                 ~444
 cited above, are deeisklvs of thie queetioa:
              *&ispeotlon law4 are not in th4maelvaa regu-
      latloru cd ~onmm-oa, and whil4 their objeat fre-
      quently la to iaprove tti4 quality 0r artlales pro-
      du04a by,ths labor or a'oouhtry and rit tham r0r ex-
      portation,    get they art  quite as orten aimed at
      fittin&    l;hem, or dettrrmininij;
                                        their rltnssta, ior,
      domestio&se~, and in ao dolAg protroting the oltl-'
      eon rroa ~rraud. &osreapJlg,       in the lsttsr aspeot,
      mmh 144~ are ajspltoabl4 to wrtiolaa imported into,
      a4 yell w to arti          prod\ladd within a atate.




                                           ror the   tttfite   to
                                          the ntq~uires4nt
                                          axit brinS the aat
      lnto 001 lelon with tha mauneraral powar vested iA
      Con&xsos: j clearly thi4 saanot be EO ati to fOr4igA
      atnafneroc,for olause two i3r il 20 or krtlole    1 ex-
      praralg $eeognktcirr the validity of' &at%     Jaapectlon
                                                                                                 ..,,.


                                                                         ..,_j’     ,^    ‘.




             laws, and allows Ght oolleotion of fhe~ amounta
             neceasarr rep tin’&? executioli; and we Jhink the
             same pxibaipli.e must apply to iAter5tate      ~com6roe.
             In a$y view, the '.efraat oa that odmeroe La La:
             .ik6Ct  mid inalderktal~ and 'the Cormtltutlon      or the
              .Mtbd States does not 61eour4 to ewoae tbe prlvi-
             .lege or deh.~tiding the pub1.i.o.‘”

                         16 ie       triersfor         war opinion that wild Senate Ml1                          20.
    5 (im&iole           1;3b-1,        V. A. G. E;)        ilpplits    GO   all     SW.eS       aAd      offer4
    0r de,   mde ins Taxab, oe rgrlaultuml    ineeatleidee and Pugi-
    cidas, for use in Texas, rrxoept thobe ~peoirhu~     exwptaa
    tfmreio,         rbgtrlless         or wkether         tu3y suci? sale        or,orfer         r0r        sale
    mey    iP3Ol94         a    transaotiOa    &A        interstate     comci~roe.

                         IUT opinion             Ko.   O-5248   is revised ko the extent                       in-
    .dicatc-3 Larcln.

                                                                       Yours~ vary         truly,

                                                                ATToataT      Olgh'EBdL *            %xWAS
                                                                                                                             ,.
                                                                                                                              .,
                                                                                                                              ,.
                                                                                                                              :
                                                                                                                              i
                                                                                                                             ,.
                                                   .::.~.:      @Y, ,.%,
                                                                      :,;::~:,,:
                                                                . ~..,.~..:.,,.: :. .,                   ~,
          .., ',                 ,.,.
                                  .'       ':.,:.:'.I.
                                                                                         w.' 8.      &116h
                                                                                               ~;s~ts.taAt

    WU:db: Is

    co:      34partment            or   itgrlaultur0                                                                   .._
                                                                                                                         ;
             $g'a,             -%xa&l
                     :     Mr. Chas. E. Baughman
.
    ABWX%D           NOV       23,   1943                         +f&ib.OpiAiOEI
    Grover Sirllerlr                                               coudldered and
    Flrat  Aasiatant                                               approved in
    At torn+ Qeneral :                                             umit65a
                                                                   aotiterena*
                                                                                   :.’